DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The claims of currently pending Application No. 17/480,788 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,154,143.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of currently pending Application No. 17/480,788 are broader than and obvious variants of the claims of U.S. Patent No. 11,154,143.

Claim Objections
Claims 1, 9 and 16 are objected to because of the following informalities:  
Claim 1 recites “a rotating handle attached to the first end of the display hook and to the first coil end”.  It is presumed to recite “a rotating handle attached proximate the first end of the display hook and to the first coil end”.  See Figures 1-2, items 106 and 108 in US 2022/0000278 A1.
Claim 9 recites “to entering sleep mode” in line 3.  It is presumed to recite “to entering a sleep mode”.
Claim 16 recites “to entering sleep mode” in line 3.  It is presumed to recite “to entering a sleep mode”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the main housing” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is requested.
Claim 4 is also rejected by virtue of its dependency.
Claim 9 recites “the MCU” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is requested.
Claim 16 recites “the MCU” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bird (US 2015/0096998 A1).
Regarding claim 1, Bird discloses an anti-sweeping hook (see at least Figures 1-10) comprising: 
a display hook for storing retail merchandise, the display hook being substantially straight and having a first end and a second end opposite the first end (see at least Figures 1-2, items 12, 20, 38, 36 and 40 | [0023-0025] note the anti-sweeping dispenser (12) stores merchandise (20) | [0026-0027] note the anti-sweeping dispenser (12) includes a rod (38) having two opposite ends); 
a helical coil disposed about the display hook and extending along a lengthwise portion of the display hook, the helical coil having a first coil end proximate the first end of the display hook, wherein rotation of the helical coil in a first direction loads the retail merchandise onto the display hook, and rotation of the helical coil in a second direction opposite the first direction removes the retail merchandise from the display hook (see at least Figures 1-2, items 42, 38 and 20 | [0028] note the helical coil (42), which has two opposite ends (44, 48), surrounds the rod (38) and dispenses and loads the merchandise (20) | [0038] note loading and dispensing of the merchandise (20) is performed by rotating the handle (46)); (and)
a rotating handle attached to the first end of the display hook and to the first coil end, wherein the rotating handle is configured to determine an extent of rotation for the rotating handle (see at least Figures 1-10, items 46, 22ꞌ and 54 | [0028] note the handle (46) | [0029] note the lockout device (22, 22ꞌ) | [0031] note the lockout device (22, 22ꞌ) locking the helical coil (42) | [0038] note loading and dispensing using the handle (46) | [0046-0047] note the housing (54) includes the handle (46) and houses the controller (72) which disables rotation in response to at least one dispensed piece of merchandise (20) | [0049] note sensor (82) within the housing (54) detects rotation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bird (US 2015/0096998 A1) in view of Rose (US 2021/0001785 A1).
Regarding claim 2, Bird, as addressed above, discloses wherein the rotating handle includes an electrical connection within a main housing of the rotating handle such that the electrical connection indicates some rotation of the rotating handle (see at least Figure 6, item 82 | [0049]).
However, Bird does not specifically disclose a first contact and a second contact disposed within a main housing of the rotating handle such that an electrical connection between the first and second contacts indicates some rotation of the rotating handle.
It is known to detect rotation in different ways.  For example, Rose teaches a sensor that detects rotation comprising a first contact and a second contact disposed within a main housing of a rotating handle such that an electrical connection between the first and second contacts indicates some rotation of the rotating handle (see at least Figure 7, items 6 | [0048]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Rose into Bird.  This provides a known alternative electro-mechanical sensor that can be used in place of Bird’s electro-mechanical sensor while providing predictable results (e.g., by detecting rotation of the rotation handle relative to the housing).
Regarding claim 5, Bird in view of Rose, as addressed above, teach wherein the rotating handle includes a circuit board with circuitry configured to count the electrical connections between the first and second contacts (see at least Figure 6, item 82 of Bird | [0047-0049] of Bird, note the controller counts that three pieces of merchandise (20) have been dispensed within a predetermined period of time via the electro-mechanical sensor (82) or via Rose’s contacts (6) | Figure 7, items 6 of Rose | [0048] of Rose).
Regarding claim 6, Bird in view of Rose, as addressed above, teach wherein the circuitry includes an MCU configured to trigger an alarm if a threshold number of electrical connections between the first and second contacts occurs within a predetermined time period (see at least Figure 6, item 82 of Bird | [0047-0049] of Bird, note the controller counts that three pieces of merchandise (20) have been dispensed within a predetermined period of time via the electro-mechanical sensor (82) or via Rose’s contacts (6) | Figure 7, items 6 of Rose | [0048] of Rose).
Regarding claim 7, Bird in view of Rose, as addressed above, teach wherein the alarm is one of an audio alarm, a visual alarm, and a wired or wireless signal transmitted to a local or remotely-located receiving device (see at least Figure 6, item 78 of Bird | [0047] of Bird | [0048] of Bird).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bird (US 2015/0096998 A1) in view of Rose (US 2021/0001785 A1) as applied to claims 5 and 6 above, and in further view of Ambrosina (US 6,418,797 B1).
Regarding claim 8, Bird in view of Rose do not specifically teach wherein the MCU enters a sleep mode if there is no electrical connection between the first and second contacts for the predetermined time period.
It is known for a rotating battery powered device to utilize sleep and wake modes.  For example, Ambrosina teaches a rotating system wherein a computer enters a sleep mode if there is no electrical connection between first and second contacts for the predetermined time period (see at least col. 11, line 62 – col. 12, line 3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Ambrosina into Bird in view of Rose.  This provides the ability to extend Bird in view of Rose’s battery powered system (see [0034] of Bird).
Regarding claim 9, Bird in view of Rose and Ambrosina, as addressed above, teach wherein the MCU provides one of an audio indicator, a visual indicator, and a wired or wireless indicator signal transmitted to a local or remotely-located receiving device prior to entering sleep mode (see at least Figure 6, item 78 of Bird | [0047] of Bird | [0048] of Bird | col. 11, line 62 – col. 12, line 3 of Ambrosina, note Bird in view of Rose’s local or remote indication would occur in response to dispensing and would go to sleep as taught by Ambrosina).

Allowable Subject Matter
Claims 10-15 are allowed, and claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: With respect to claims 3 and 10, Bird in view of Rose, Ambrosina, Hooks (US 2011/0127225 A1) and Holmes (US 2012/0253508 A1) do not disclose and/or fairly suggest rotation of the rotor in a first direction prevents any electrical connection between the first and second contacts, and rotation of the rotor in a second direction opposite the first direction facilitates electrical connections between the first and second contacts.  For example, if Bird in view of Rose’s handle is fully rotated either way, the contacts shown in Figure 7 of Rose will always facilitate connection. 
Claims 4 and 11-15 are allowable by virtue of their dependency.  Note claim 16 is rejected under 35 U.S.C. 112(b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687